Name: Commission Decision of 17 December 2009 amending Decision 2007/716/EC as regards certain establishments in the meat and milk sectors in Bulgaria (notified under document C(2009) 10049) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  technology and technical regulations;  European Union law;  health;  Europe
 Date Published: 2009-12-22

 22.12.2009 EN Official Journal of the European Union L 339/44 COMMISSION DECISION of 17 December 2009 amending Decision 2007/716/EC as regards certain establishments in the meat and milk sectors in Bulgaria (notified under document C(2009) 10049) (Text with EEA relevance) (2009/995/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 42 thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Whereas: (1) Commission Decision 2007/716/EC (2) lays down transitional measures for structural requirements of certain establishments in the meat and milk sectors in Bulgaria provided for in Regulations (EC) No 852/2004 and (EC) No 853/2004 of the European Parliament and of the Council. As long as those establishments are in transition, products originating from them are only to be placed on the domestic market or used for further processing in Bulgarian establishments in transition. (2) According to an official declaration from the Bulgarian competent authority, certain establishments in the meat and milk sectors have ceased their activities or have completed their upgrading process and are now in full compliance with the Union legislation. Those establishments should therefore be deleted from the list of establishments in transition. (3) The Annex to Decision 2007/716/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2007/716/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 17 December 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 289, 7.11.2007, p. 14. ANNEX The Annex to Decision 2007/716/EC is amended as follows: 1. The following entries for meat processing establishments are deleted: No Veterinary No Name establishment Town/Street or Village/Region 27. BG 0801007 Veliko  OOD s. Kozloduytsi obl. Dobrich 28. BG 0801008 Lovmiyt  EOOD gr. General Toshevo ul. Velko Angelov  38 37. BG 1101006 Agrotel-2000  OOD gr. Apriltsi 40. BG 1101017 Dobrevski -1 OOD s. Balgarski izvor 65. BG 2001008 Mesokombinat Enchevi i ko  OOD gr. Nova Zagora kv. Industrialen  67. BG 2001015 Helikom  OOD s. Gergevets obl. Sliven 69. BG 2001020 Rodopa kom  OOD gr. Sliven ul. Samuilovsko shose  17 76. BG 2401011 Dimes 2000 OOD s. Han Asparuhovo obsht. Stara Zagora 80. BG 2601007 ET Kiki  gr. Harmanli Industrialna zona 88. BG 2801019 Mesokombinat Bay Techo  OOD gr. Yambol, kv. Industrialen  117. BG 1502005 ET EKS-Lidia Kostadinova  gr. Slavyanovo p. imot  279200 127. BG 2202026 Bulkomers-MM  OOD gr. Sofia obsht.Vrabnitsa ul. Adam Mitskevich  8 156. BG 0905002 ET Ananiev  gr. Krumovgrad ul. G. Benkovski  1 157. BG 0905003 Meskom-Rodopi  OOD gr. Kardzhali ul. Dzhebelska  6 165. BG 130519 ET Krimona  Donka Hristova  gr. Panagyurishte ul. G. Benkovski  75 168. BG 1405007 ARM Invest  AD s. Meshtitsa 185. BG 2005019 ET Aruana-Dimitrinka Lyaeva  s. Gavrailovo obl. Sliven 190. BG 2205079 OOD Super Mario Market  gr. Sofia, obsht. Novi Iskar ul. Iskarsko defile  156 203. BG 2705013 OOD EM i AS  s. Tsarev brod, obsht. Shumen 204. BG 2805007 Bonzhur BG  EOOD gr. Yambol, ul. Klokotnitsa  8 205. BG 2805008 ET Dzhoni-Neiko Ivanov  s. Veselinovo, obl. Yambolska 206. BG 2805012 ET Pri Vania - Ivanka Georgieva  gr.Yambol ul. Atanas Kratunov  83 215. BG 0204017 Val-Ves i Ko  OOD gr. Burgas PZ Sever  233. BG 0404023 Rodopa-G.Oriahovitsa-96  EOOD gr. Gorna Oriahovitsa ul. Otets Paisiy  63 253. BG 1104002 Dobrevski-1  OOD s. Balgarski izvor 254. BG 1104005 ET Strahil Ivanov  gr. Lovech ul. S. Saev  56 261. BG 1204012 Lorelay  OOD gr. Montana ul. N. Vaptsarov  22 268. BG 1304015 ET Dimitar Popov  s. Kalugerovo obsht. Pazardzhik 273. BG 1504010 Mesokombinat Levski 2000  OOD gr. Levski ul. Tsar Simeon  2A 289. BG 1604029 ET Boris Yordanov-1  gr. Asenovgrad ul. Kostur  13 306. BG 1804021 OOD Borimes  s. Marten ul. Cherven Ivan    4 320. BG 2204018 Shikle  EOOD gr. Sofia ul. Prof. Iv.Shishmanov  9 322. BG 2204034 EOOD Grand 2-Petia Kerefeyna  gr. Sofia ul. Ivan Gergov  3 323. BG 2204041 OOD Zonik-D  gr. Sofia Avtogara Vrabnitsa 324. BG 2204042 ET Dimana-Yanka Dembelaki  gr. Sofia kv. Nadezhda 1 326. BG 2204048 EOOD Rosvela  s. Seslavtsi obl. Sofia 333. BG 2204091 NADEZHDA-A  OOD gr. Sofia ul. Zhelezopatna  74 334. BG 2204095 ET Laz komers-Ivo Lazov  gr. Sofia kv. Ovcha kupel  ul. 652 21 336. BG 2204107 EOOD Nova Kompaniya-2001  gr. Sofia, Gara Iskar, ul. 5004  2 339. BG 2204110 EOOD VKR-2000  gr. Sofia kv. Vrazhdebna ul. 4-ta  6 342. BG 2304005 Orhanie 1  OOD gr. Botevgrad ul. Al.Voynishki  343. BG 2304014 Bulgarfrigoplod  s. Vakarel, obshtina Ihtiman, ul. Cheshma Angelina  4 354. Ã G 2404035 Ambrozia  OOD gr. St. Zagora kv. Zheleznik  ul. Iv.Pashinov  33 358. BG 2604008 Svareks  EOOD gr. Haskovo iztochna industrialna zona 360. BG 2604011 ALFA Komers  OOD gr. Dimitrovgrad bul. D.Blagoev  80 365. BG 2604019 ET Kralevo-D.Petrov  s. Kralevo obl. Haskovska 372. BG 2804002 ET Bobi  Bozhana Peicheva  s. Okop, obl. Yambolska 2. The following entries for milk processing establishments are deleted: No Veterinary No Name establishment Town/Street or Village/Region 2. BG 0212038 Klas  OOD s. Galabets obsht. Pomorie 6. BG 0512033 EKO MILK  AD s. Koshava obl. Vidin 29. BG 1812008 Vesi  OOD s. Novo selo 31. BG 2012001 Markeli  EAD gr. Sliven ul. Tsar Simeon  63 32. BG 2012006 Mlechen pat  AD gr. Nova Zagora kv. Industrialen 33. BG 2012009 Vangard  OOD s. Zhelyo voyvoda 42. BG 2512003 Si Vi Es  OOD gr. Omurtag Promishlena zona 43. BG 2612034 ET Eliksir-Petko Petev  s. Gorski izvor 53. BG 1812003 Sirma Prista  AD gr. Ruse bul. 3-ti mart  51 58. BG 2512001 Mladost -2002  OOD gr. Targovishte bul. 29-ti yanuari  7 63. 0112008 ET Svetoslav Kyuchukov-Bobo  s. Harsovo 71. 0312002 ET Mario  gr. Suvorovo 83. 0712015 Rosta  EOOD s. M.Varshets 85. 0812030 FAMA  AD gr. Dobrich bul. Dobrudzha  2 86. 0912003 Koveg-mlechni produkti  OOD gr. Kardzhali Promishlena zona 101. 1312006 SD Antei  PITD  OOD s. Aleko Konstantinovo 104. 1412015 ET Boycho Videnov  Elbokada 2000  s. Stefanovo obsht. Radomir 117. 1712009 ET Georgi Petrov-Kamen  s. Dyankovo 121. 1712017 Diva 02 OOD gr. Isperih ul. An.Kanchev  123. 1712019 ET Ivaylo-Milena Stancheva  gr. Isperih Parvi stopanski dvor 125. 1712037 ET Ali Isliamov  s. Yasenovets 128. 1712043 Maxima milk  OOD s. Samuil 132. 1812005 DAV  Viktor Simonov  EOOD gr. Vetovo ul. Han Kubrat  52 139. 2012010 Saray  OOD s. Mokren 143. 2012029 Eko asorti  EOOD s. Mechkarevo 144. 2012032 Kiveks  OOD s. Kovachite 145. 2012036 Minchevi  OOD s. Korten 155. 2212009 Serdika-94  OOD gr. Sofia kv. Zheleznitza 156. 2212023 EL BI BULGARIKUM  EAD gr. Sofia ul. Malashevska  12A 163. 2312028 ET Sisi Lyubomir Semkov  s. Anton 166. 2312033 Balkan spetsial  OOD s. Gorna Malina 167. 2312039 EOOD Laktoni  s. Ravno pole, obl. Sofiyska 172. 2412023 Zemedelski institut gr. St. Zagora 175. 2412040 Inikom  OOD gr. Galabovo ul. G. S. Rakovski  11 177. 2512006 Hadad  OOD s. Makariopolsko obsht. Targovishte 178. 2512011 ET Sevi 2000- Sevie Ibryamova  s. Krepcha obsht. Opaka 183. 2612015 ET Detelina 39  s. Brod 184. 2612022 ET Shampion 13-Deyan Panev  s. Krepost obl. Haskovska 185. 2612027 Byala mechka  OOD s. Min. bani obl. Haskovska 192. 2812002 Arachievi  OOD s. Kirilovo, obl. Yambolska